Case:19-05891-ESL7 Doc#:125 Filed:07/01/20 Entered:07/01/20 16:46:58                       Desc: Main
                            Document Page 1 of 5
                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO

 IN RE:
                                                        CASE NO. 19-05891 ESL
 NEW ENERGY CONSULTANTS AND
 CONTRACTORS, LLC                                         CHAPTER 11

    Debtor



                           MOTION TO CONVERT TO CHAPTER 7

 TO THE HONORABLE COURT:

          NOW COMES Debtor New Energy Consultants and Contractors, LLC (“NECC”),

 represented by the undersigned attorney and respectfully sets forth and prays as follows:

                                                  I.

                                        Procedural Posture

          On May 29, 2020, Debtor filed the fourth application for extension of the exclusivity

 period to file the plan of reorganization, the disclosure statement and to solicit acceptances

 (docket # 121). On June 1, 2020, the Court entered an order (docket # 122) granting NECC until

 June 30, 2020 to file the disclosure statement and plan of reorganization and extending the term

 to solicit acceptances thereto.

                                                 II.
                                              The Facts

          1.     That on October 10, 2020, Debtor filed a voluntary bankruptcy petition and an

 order of relief was entered on even date.

          2.     That since the entry of the order of relief up to this date, NECC has been acting as

 debtor-in-possession.

          3.     The above captioned case was originally filed as a Chapter 11 voluntary

 bankruptcy petition thus, it was not converted to a Chapter 11 case from any other chapter of the

 Bankruptcy Code that grants relief to debtors.
Case:19-05891-ESL7 Doc#:125 Filed:07/01/20 Entered:07/01/20 16:46:58                        Desc: Main
                           Document Page 2 of 5


        4.      Since the filing of the above captioned bankruptcy case Debtor engaged in a

 serious and responsible effort to reorganize its business. Debtor managed to substantially reduce

 the operating expenses with substantial reductions in payroll. Executory contracts of personal

 property that were burdensome to the estate were timely rejected. The non-residential lease

 agreement from where Debtor carried out its operation was assumed and assigned to a third

 party. A sub-lease agreement of a reduced area was negotiated with the third party, resulting in a

 substantial reduction of the rent paid for the use of the commercial space from where Debtor

 carry-out its operation.

        5.      NECC engaged in negotiations with possible investors and one of the members of

 the limited liability company trying to inject a capital infusion to Debtor’s business by way of

 new value.

        6.      That Debtor engaged in bona fide negotiations with Parliament High Yield Fund,

 LLC (“PHYF”) to try to restructure the asset base finance loan. Although PHYF made

 substantial concessions to NECC in the opinion of management said concession were not

 sufficient to turn around the operational loosing trend that is affecting the operation.

        7.      That on March 13, 2020, the Governor of Puerto Rico issued Executive Order No.

 2020-023 declaring a state of emergency due to the pandemic spread of COVID-19, ordering a

 mandatory quarantine, and the closure of all non-essential businesses from March 15, 2020. See

 OE-2020-020, OE-2020-023, OE-2020-026, OE-2020-033, OE-2020-038 and OE-2020-041

 (collectively referred to as the “Executive Orders”). The Executive Orders have maintained a

 curfew now from 7:00 p.m. to 5:00 a.m. but gradually allowing the reopening of businesses

 while maintaining extraordinary precautionary measures to prevent the spread of the COVID 19.

        8.      NECC’s business was initially classified in the Executive Orders as a non-essential

 business or commercial activity subject to the lockdown and curfew at least until May 1, 2020. See OE-

 2020-038.
Case:19-05891-ESL7 Doc#:125 Filed:07/01/20 Entered:07/01/20 16:46:58 Desc: Main
                                 Document Page 3 of 5
       9.    That on April 4, 2020, all employees were temporally lay-off, until such a time Debtor

  was allowed by Executive Orders to reassume operation of its business. Key management personnel

  continued to work remote.

          10.      That late in April 2020, Debtor commenced to set in motion a plan to reopen its

  business.

          11.      Pursuant to the provisions of OE-2020-038, effective May 1, 2020, all businesses

  engaged in the sale, installation and maintenance of alternate or renewable energy sources were

  allowed to commence operations subject to the implementation of precautionary measures to avoid

  the spread of COVID 19.

          12.      That on May 1, 2020, NECC gradually commenced with a plan to reopen its business

  and resume operations.

          13.      That the lockdown and curfew caused a serious business interruption and severely

  affected the cash flow generated by the operation of Debtor’s business.

          14.      In sum, in the absence of a substantial capital infusion there is no way Debtor can file

  a feasible Plan of Reorganization. Management on the other hand, realized that reorganization is

  simply not possible under the present and foreseeable future and that liquidation is the only feasible

  alternative.

          15.      The members of the limited liability company approved by a majority vote of 80% of

  the voting rights the conversion of the above captioned case to a case under Chapter 7. Copy of the

  resolution is attached hereto and made part hereof as Exhibit A of the foregoing motion.

                                    The Code and the Jurisprudence

          16.      Section 1112 (a) of the Bankruptcy Code (the “Code”), 11 USC § 1112 (a), grants

  the Debtor the right to convert the present case to a case under Chapter 7. Section 1112 (a)

  provides that:

                   “(a) The debtor may convert a case under this chapter to a case under chapter 7 of
                   this title unless—
Case:19-05891-ESL7 Doc#:125 Filed:07/01/20 Entered:07/01/20 16:46:58                          Desc: Main
                                  Document Page 4 of 5
             (1) the debtor is not a debtor in possession;
                 (2) the case originally was commenced as an involuntary case under this chapter;
                 or
                 (3) the case was converted to a case under this chapter other than on the debtor's
                 request.”
         17.     A Debtor in a case voluntarily commenced under Chapter 11 may, under certain

 circumstances, convert to a liquidation case under Chapter 7. In the case at bar, Debtor’s motion

 to convert to Chapter 7 meets all the statutory requisites of § 1112 (a)(1)(2) and (3), supra.

         18.     In other words, the remedy requested by NECC is within the purview of § 1112

 (a) and not within the express statutory limitations on its voluntary right to convert the case from

 a Chapter 11 to a Chapter 7.


                                   NOTICE OF RESPONSE TIME

 Pursuant to the provisions of Local Bankruptcy Rule 9013-1(c)(1) within fourteen (14) days after
 service as evidenced by the certification, and an additional three (3) days pursuant to Fed. R.
 Bank. P. 9006(f) if you were served by mail, any party against whom this paper has been served,
 or any other party to the action who objects to the relief sought herein, shall serve and file an
 objection or other appropriate response to this paper with the Clerk’s office of the U.S.
 Bankruptcy Court for the District of Puerto Rico. If no objection or other response is filed within
 the time allowed herein, the paper will be deemed unopposed and may be granted unless: (i) the
 requested relief is forbidden by law; (ii) the requested relief is against public policy; or (iii) in the
 opinion of the Court, the interest of justice requires otherwise.

         WHEREFORE, NECC prays for an order granting the conversion of the above captioned

 case to a case under Chapter 7.


         In San Juan, Puerto Rico on the 1st day of July 2020.



                 CERTIFICATE OF ELECTRONIC FILING AND SERVICE


         I hereby certify that on even date, I electronically filed the foregoing with the Clerk of the

 Court using the CM/ECF system which will send notification of such filing to the following: Luis C.

 Marini Biaggi, Esq., and Ignacio J. Labarca-Morales, Esq., José Sánchez Girona, Esq.; Sonia

 Colón, Esq., Camille Somoza, Esq., Gustavo Chico Baris, Esq.; Daniel Molina López, Esq.,
Case:19-05891-ESL7 Doc#:125 Filed:07/01/20 Entered:07/01/20 16:46:58 Desc: Main
                               Document Page 5 of 5
 Jaime Ruiz Saldaña, Esq., Carolina Velaz Rivero, Esq., Jorge Luis Gerena Méndez, Esq.,

 Edgar A. Vega Rivera, Esq., Carla Ferrari Lugo, Esq., Carlos E. Cardona Fernández, Esq.,

 Carlos Infante, Esq., Carlos J. Torres Vélez, Esq., Teresa M. Lube Capó, Esq., José L. Barrios

 Ramos, Esq. and the United States Trustee, and to all attorneys that have filed a notice of

 appearance in the present case, and I hereby certify that I have mailed by United States Postal

 Service the document to the following non CM/ECF participants: Twenty Largest Unsecured

 Creditors as list on file.



                                            CARDONA-JIMENEZ LAW OFFICES, PSC
                                            Attorney for the Appearing Party
                                            PO Box 9023593
                                            San Juan, Puerto Rico 00902-3593
                                            Tel: (787) 724-1303
                                            Fax (787) 724-1369
                                            E-mail: jf@cardonalaw.com

                                           S/ José F. Cardona Jiménez
                                                    USDC PR 124504
